Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 12, 2020.  It is noted that polyethylene glycol octyl phenyl ether is also known as Triton X-100™ and is CAS 9002-93-1.   No PCT related reports or IDS is found in this file.  In view of the amendments to the claims and arguments presented, the rejection of record under 35 USC 112(b) is hereby withdrawn.  The amended title is acceptable.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigami.
Tanigami (2011/0300550) entitled "Method for Detecting Nucleic Acid in Biological Sample" teaches in column 2 paragraph 17, the solution contains a citric acid buffer system.  pH is discussed in paragraph 41.  In paragraph 51 the chelating agent may be EDTA.  In paragraph 62 salts include sodium sulfate, in paragraph 69 surfactants include Triton X-100 and Tween 20.  In paragraph 81  the storage temperature is at 50 degrees C. or lower.  In paragraph 83 a temperature for preserving is 4 degrees C. or higher.   In paragraph 113 the pH of the solution is buffered to 5.0.  See the claims.
The claims differ from Tanigami in that they include relative amounts of the components.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to select appropriate relative amounts of the same components of Tanigami because one of ordinary skill in this art would know reasonable ranges of the components for their known functions and such selecting would not require undue experimentation.  Tanigami teaches effective relative amounts.  Regarding employing filtered, sterilized, enzyme free water and solution, it is entirely conventional in this art to make such solutions in a fashion that there will be no confounding factors in determining the nucleic acid in the sample.  For example, DEPC water is standard such that RNAases are removed from the solution which would interfere with determining any RNA present in the sample.  No novelty is seen in providing a clean preservation solution that will not interfere with subsequent testing.

Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive.
Applicants response argues that Tanigami does not teach a method of making the preservation solution disclosed.  In the present invention there is an interval time between the introductions of the constituents of the composition where Tanigami first mixes the stabilizer solution with the sample, then adds the citric acid separately.  Tanigami is silent on polyethylene glycol octyl phenyl ether.  And Tanigmi disclosed an EDTA with is an acid rather than the disodium EDTA as presently claimed.

It is the examiner's position that the present claims are directed to a method of making a composition where the method steps are weighing the components and dissolving the components in DEPC water to form a dissolved solution where after that, the pH is regulated.  The solution taught by Tanigami was inherently made by some method which would necessarily require the components to be measured in some fashion and mixed together.  No distinction is seen in the presently claimed method of making the same composition taught by Tanigami.  Regarding the pH adjusting where both the present claims and Tanigami teach that adjusting pH as a separate step, to accurately adjust pH it is conventionally done by slowly adding a pH adjusting component and simultaneously measuring the resulting pH to obtain the desired pH.  Regarding the claimed component, polyethylene glycol octyl phenyl ether, as stated above this is also known as Triton-X™ as is taught by Tanigami in paragraph 69.  Regarding the form of EDTA, the form changes according to other conditions present such as pH.  No criticality is seen in the claimed disodium EDTA at some pH as compared to the EDTA taught by Tanigami where the EDTA would have the same function.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655